Title: From John Adams to Benjamin Rush, 18 April 1813
From: Adams, John
To: Rush, Benjamin



Dear Rush
Quincy April 18. 1813

I thank you for the Slip of a newspaper. On that Subject my feelings are unutterable. The Day of the Safe return of my Son and his Family, if I Should live to See it, will be the happiest day of my Life. I almost envy you, the Joy on the return of your Benjamin, Thank him for my Samos Muscat. Tell him my Girls Shall all drink his Health in a Bumper of it. I wish my Sons and Grandsons had been to Samos instead of loosing their Lives and Labours as their Father and Grandfather did in Diplomatick Dulness, where Knaves find fortune and honest Men Ruin.
In Edis’s Gazette printed in Watertown, Nov. 13. 1775, is a Copy of “An Act for encouraging the fixing out of armed Vessels to defend the Sea coast of America, and for creating a Court to try and condemn all Vessels that Shall be found infesting the Same.” If Mr Carey will print this Law, of “the Sixteenth Year of the Reign of George the Third, King, &c, I will Send him a Copy of it Tho made at The Expence of my worn Eyes and trembling fingers. If he cannot or will not print it; printed it Shall be in a Boston Newspaper, if I am obliged to pay for it, at the rate of Advertisements. Although there is an unlimitted Licence for Libels, there is the Utmost difficulty in procuring the Publication of any Thing of real Value.
I Say it shall be printed at my own expence, because I think it one of the most curious, interesting and important Documents in the History of the World. It is the first Ray of Aurora. It is the Commencement of an Epocha in the History of Mankind. It is the Beginning of a System which is to produce a Revolution on this Globe. It is to destroy the Despotism of Great Britain; the Universal Monarchy of Great Britain; the Universal Empire of Great Britain over the Ocean, and consequently over the globe.
Not indeed to produce a Revolution in the Empire of the Ocean in favour of America, nor substitute one Despotism in the place of another: but to annihilate all Domination at Sea and establish a universal and perpetual Liberty for all Nations Neutral and belligerent on that Element.
British Subjects and French Subjects, and Dutch Capitalists and Boston Citizens and New York Citizens and Philadelphia Citizens and Baltimore Citizens and Geneva Citizens and Italian Subjects and Spaniards and Portuguese, and Russians and Germans and Prussians, may be more plausibly Suspected than their Governments of participating in the Loan of Gerard and Parish. I have searched the hearts of Capitalists and Money Lenders and Usurers and Shavers, too long to doubt that Loans may be obtained to any Amount at Seven or Eight Per Cent.
The Liberty of the Ocean is the Pretext; but the Power of the Union The Object as Calvinism and Catholicism were the Pretexts; but the Power of France the Object of the civil Wars of France 200 years ago. So much in Answer to your Question.
Your time will be well applied in preparing your two Tracts for the Press. Posterity will do you Justice.
“Sons will blush their Fathers were your Foes.”
So wishes and So believes, without a / doubt, One who is and who was and / who will be your Friend
John Adams